Citation Nr: 1535505	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a stomach condition.

4.  Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in April 2015.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The issues of service connection for a hearing loss disability, tinnitus, and a stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a stomach condition was denied in an unappealed May 1973 rating decision.
 
2.  Evidence received since the May 1973 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disability; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for entitlement to service connection for a stomach disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a stomach disability.

In a May 1973 rating decision, service connection for a stomach disability was denied.  The basis for the denial was lack of evidence supporting that the condition was incurred in service.  The Veteran did not appeal the denial.  As such, the decision is final. 

Since May 1973, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a stomach disability as related to his military service.  Specifically, the Veteran testified as to suffering an aggravation of his stomach condition during service, in part due to food ingested during service.  The Veteran's spouse also testified that the Veteran's stomach condition was worsened within one year of his release from service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a stomach disability.  See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a stomach disability is reopened.


REMAND

While the Board regrets the additional delay, upon preliminary review of the evidence and in light of the reopening above, the Board finds that further development for the remaining claims is unfortunately necessary.

I.  Hearing Loss and Tinnitus

While the Veteran has submitted a private medical opinion supporting that he suffers from hearing loss as related to his active service, the medical opinion is unclear as to if the Veteran suffers from hearing loss as defined by VA regulations.  Specifically, it is unclear whether speech discrimination examination using the Maryland CNC wordlist was conducted as required under 38 C.F.R. § 3.385.  As such, a VA examination is necessary to determine in part the Veteran's current bilateral hearing loss disability.  The Veteran has contended he had hearing loss prior to entry into service, as such, the VA examiner will also be asked to opine as to aggravation during service.

As the private opinion did not address tinnitus, a VA examination is also required to determine whether the Veteran's tinnitus is etiologically related to his service.

Finally, in December 2013, the Veteran submitted an authorization to release medical records as to medical providers D.J. and K.M., from 1968 to present, in part as to hearing loss and tinnitus.  The record does not reflect that efforts have been made to obtain these records.





II.  Stomach Condition

In light of the re-opening of this claim, the Board finds it necessary for a VA examination to be conducted to opine as to the Veteran's stomach condition's etiology, which the Veteran contends was preexisting and aggravated by service.  

Further, during the April 2015 hearing, the Veteran's representative indicated he may submit treatment records for the Veteran's stomach condition, which are not to date of record.  The Veteran is encouraged to submit such records, if he so chooses.

Finally, in December 2013, the Veteran submitted an authorization to release medical records as to medical providers D.J. and K.M., from 1968 to present, in part as to stomach condition.  The record does not reflect that efforts have been made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to release treatment records from medical providers D.J. and K.M., from 1968 to present, on the issues of hearing loss, tinnitus, and a stomach condition, as well as any additional treatment records as to the Veteran's stomach condition, as discussed in the April 2015 Board hearing.  Once authorization is received, make the appropriate efforts to obtain the records and associate them with the claims file.

2.  After the above is complete, schedule the Veteran for a VA audiological examination conducted by a medical provider skilled in the diagnosis and treatment of hearing loss and tinnitus.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether:

(a) It is at least as likely as not that the Veteran suffers from a bilateral hearing loss disability by VA standards that was incurred in or otherwise related to his active military service; and

(b)  Is there clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran suffered from bilateral hearing loss before entering service;  

(c) If so, is there clear and unmistakable evidence that the Veteran's preexisting hearing loss was not aggravated by his active service; and

(d) It is at least as likely as not that the Veteran suffers from tinnitus that was incurred in or otherwise related to his active military service.

3.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of gastrointestinal conditions.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether:

(a) It is at least as likely as not that the Veteran suffers from a stomach disability by VA standards that was incurred in or otherwise related to his active military service; and

(b)  Is there clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran suffered from a stomach condition before entering service;  

(c) If so, is there clear and unmistakable evidence that the Veteran's preexisting stomach condition was not aggravated by his active service.

4.  Both examiners should note that for VA rating purposes, "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

The examiners should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5.  After the above is complete, readjudicate the Veteran's claims for service connection for hearing loss, tinnitus, and a stomach condition.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


